Case 2:19-cv-01481-CCW Document 44-1 Filed 03/02/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENN SYLVANIA

TIFFANI M. SHAFFER, Civil Action
Plaintiff, No. 19-1481
v. Judge Wiegand
CRANBERRY TOWNSHIP,
Defendant.

DECLARATION OF TIFFANI M. SHAFFER

I, Tiffani M. Shaffer, make the following declaration to
address matters not covered during my deposition:

1. The Records Management System (“RMS”) used by the
Cranberry Township Police Department logs every “call” that
the Department receives. “Calls” include walk in complaints,
phone call requests, court time, preparing investigative reports,
preparing as well as affidavits and warrants, and fingerprinting.

2. The higher number of RMS calls that the Department
receives, the busier the Department is.

3. The Department has continued to need to correct and
merge addresses in the RMS. Both in 2018 when I was working
light duty, as well as to this day, this is approximately a daily
occurrence. For example, the system is not supposed to include
abbreviations. If I received a call for service at 1234 at Long
Road, I need to spell out “Road.” If the system also included
1234 Long Rd,” I would need to merge the addresses with the
correct long-form spelling.

4. The Department routinely receives several walk-in
complaints and phone calls during daylight hours.

5. The clerical staff in the office does not personally handle
walk-in complaints or phone complaints relating to police
matters, as these require an officer’s response. While they are
the initial point of contact for the public, they are only permitted
to handle non-police matters such as permit applications and
generalized community questions.

6. At no time during the period that I was on light duty did
Chief Meyer ever tell me that he asked Sergeant Irvin if there
were opportunities for me in the Detective’s Office. Rather,
Chief Meyer only told me that I did not qualify for work in the
Detective’s Office.

7. I never turned down any duties offered to me based on
my own comfort level. I only expressed that I would not be
comfortable returning to full duty in uniform while I was
pregnant. I never said I was not comfortable doing
fingerprinting, and. da aciodisagnsed mitt Chief keyes aaah Heage 2 of 2
informed me that he was taking fingerprinting away from me.
8. Based on my experience filling out timesheets, and
seeing other officers’ time sheets, I know that if an officer’s
timesheet reflects “sick,” “vacation,” or “comp” time, that
means that the officer was scheduled to work, but decided not to
work due to illness or personal preference.
I declare under penalty of perjury that the foregoing is true
and correct to the best of my knowledge, information, and
belief.

2Z Feb 2oz | Cap fe

Date Tiffani M. Shaffer

 

 
